Citation Nr: 0636313	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
(also claimed as sciatica).

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee injury, postoperative.

3.  Entitlement to an initial compensable evaluation for 
traumatic hematuria.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from November 1991 to October 
1992.  These claims come before the Board of Veterans' 
Appeals (Board) on appeal from December 2002 and March 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran testified in support of these claims at a video 
conference hearing held before the Board in July 2005.

The Board remanded these matters for additional development 
in October 2005. 


FINDINGS OF FACT

1.  A low back disorder claimed as sciatica was not present 
during military service.

2.  There is no medical nexus between a low back disorder and 
service.

3.  Without good cause, the veteran failed to report for an 
examination which was necessary to evaluate his service-
connected traumatic hematuria.

4.  Without good cause, the veteran failed to report for an 
examination which was necessary to evaluate his service-
connected left knee injury, postoperative.




CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  An initial compensable rating for traumatic hematuria is 
not warranted. 38 C.F.R. § 3.655 (2006).

3.  A rating in excess of 10 percent for a left knee injury, 
postoperative, is not warranted. 38 C.F.R. § 3.655 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A. Duty to Notify

In an October 2002 letter to the veteran, the RO provided 
information regarding the evidence necessary to substantiate 
claims for service connection for a left knee condition, a 
back disability and traumatic hematuria.  This letter also 
described VA's duty to assist the veteran with the 
development of his claims and explained what evidence VA was 
responsible for obtaining and what evidence VA would assist 
him in obtaining.  The veteran was advised that VA would 
request a medical examination or medical opinion on his 
behalf if necessary to decide the claim.  The RO informed the 
veteran that he should submit any relevant evidence in his 
possession.  The timing of this notice complied with the 
requirements of Pelegrini, as it was provided prior to the 
rating decisions on appeal.

While the October 2002 letter did not set forth the 
evidentiary requirements of a claim for an increased 
evaluation, information regarding the requirements of a claim 
for increased evaluation was provided to the veteran in a May 
2003 letter.  The May 2003 notified the veteran of these 
evidentiary requirements, stated what evidence VA would 
obtain on his behalf and what evidence VA would assist him in 
obtaining and advised him to submit any relevant evidence in 
his possession.  This letter also informed the veteran that 
VA would provide an examination if necessary.  Although the 
May 2003 notice was provided after the initial rating 
decision, there was no prejudice to the veteran, as the 
veteran had opportunities following the May 2003 letter and 
prior to the certification to the Board to submit information 
and evidence pertaining to his claim for an increased 
evaluation.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of these claims.  The relevant service and post-
service medical records have been secured and associated with 
the claims file.   

In this case, the veteran was scheduled for a VA 
genitourinary and joints examination, pursuant to a Board 
remand and informed in an October 2005 letter that the 
failure to attend the examination without good cause could 
result in a denial of his claim.  Records show that the 
veteran contacted VA on the day of the scheduled examination 
to report that that he could not attend the examination due 
to car problems.  The veteran subsequently contacted the 
Appeals Management Center in March 2006 and requested that 
the examination be rescheduled.  Records show that the 
Appeals Management Center attempted to contact the veteran to 
reschedule, and  the phone number given was disconnected.  
AMC also attempted to contact the veteran on a phone number 
listed with his representative and was informed that is was a 
wrong number.   Records indicate that AMC also attempted to 
reach the veteran through directory assistance and was 
informed that the veteran did not have a listed number.   

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if she is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  The veteran must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992). Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations. 38 C.F.R. § 
3.326(a).  The veteran has not satisfied his responsibilities 
in the development of these claims.  However, the Board finds 
that the RO has made reasonable efforts to assist the veteran 
and to develop the evidence to the extent possible.  The 
Board will therefore proceed to decide this claim based on 
the evidence of record.  

II.  Analysis of Claims

A.  Service Connection for a Low Back Disorder

The veteran had active service from November 1991 to October 
1992.   The veteran is seeking service connection for a low 
back disorder claimed as sciatica.  At his video hearing, the 
veteran testified that he believes his current back pain to 
be related to back pain he experienced during service.  

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).   Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  The Court has held that, in order to prevail on 
the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases if it 
is shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, such disease became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  38 
C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran testified that he complained of back pain after 
falling on an obstacle course in December 1991.    However, 
service medical records show no record treatment or diagnoses 
of a back disability.  A July 1991 examination report 
reflects normal findings.  A report of a June 1992 orthopedic 
examination reflects findings of full range of motion in 
flexion, extension, side bending and rotation of the 
thoracolumbar spine.   

The earliest post-service record of treatment for back pain 
is dated in 1999.  Private hospital records indicate that the 
veteran has sought emergency treatment on several occasions 
for back pain.  A report in January 1999 indicates that the 
veteran reported upper back pain after lifting heavy 
equipment.  A private hospital emergency room record dated in 
2000 reflects that the veteran complained that he experienced 
back pain after lifting a freezer.  VA outpatient records 
dated from 2002 to 2006 and the record of a 2003 VA 
examination also document ongoing complaints and treatment 
for low back pain and sciatica.  However, there is no medical 
evidence in the aforementioned VA and private medical records 
of a nexus between the veteran's low back pain and his active 
service.    

The Board notes the veteran's contention that his low back 
disability is related to back pain he experienced during 
service.  While the veteran is competent to report his 
symptoms, he is not a medical professional and is therefore 
not competent to testify as the etiology of his back 
disability.  Evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
veteran's own assertion is not sufficient to provide a nexus 
to service.  

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for service connection.  While 
there is evidence of a current diagnosis of a low back 
disability, there is no evidence of an in-service complaint 
or diagnosis of back pain and no evidence of a medical nexus 
between the veteran's active service and his low back 
disability.  As the evidence is not in relative equipoise, 
the benefit of the doubt is not for application.  Rather, as 
there is a preponderance of the evidence against the claim 
for service connection, the claim must be denied.




B.	Increased Rating for Traumatic Hematuria

When a claimant without good cause, fails to report for a 
necessary examination, a claim for an increased evaluation 
shall be denied.  38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  

In the prior remand, the Board determined that further 
examination was necessary to rate the veteran's knee and 
kidney disabilities.  The veteran failed to report to a 
scheduled December 2005 examination and has not asserted that 
there was good cause for such failure to report.  
Furthermore, the RO made numerous attempts to contact the 
veteran to reschedule the VA examination and was unable to 
reach the veteran on the number provided.  

The Board must, therefore, conclude that the provisions of 38 
C.F.R. § 3.655 apply to the veteran's case and that his claim 
of entitlement to an initial compensable rating for hematuria 
must be denied.

C.	Increased Rating for a Left Knee Injury, Postoperative

As noted above, the veteran failed to report to an 
examination scheduled in conjunction with his claim for an 
increased rating for his left knee.  The veteran did not 
allege good cause for his failure to appear or indicate a 
willingness to attend another VA examination.

Accordingly, in keeping with the provisions of § 3.655,  the 
veteran's claim for an increased evaluation for a left knee 
injury, postoperative, must be denied.






ORDER


Entitlement to service connection for a low back disorder 
claimed as sciatica is denied.

Entitlement to an initial compensable rating for traumatic 
hematuria is denied.

Entitlement to a rating in excess of 10 percent for a left 
knee injury, postoperative, is denied. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


